Citation Nr: 0206210	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  98-00 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, to include arthritis and fibromyalgia.  

2.  Entitlement to an increased evaluation for residuals of a 
cervical strain with degenerative changes and muscle tension 
headaches, evaluated as 10 percent disabling prior to 
November 15, 1999, 30 percent disabling from November 15, 
1999 to March 5, 2000, and 20 percent disabling from March 6, 
2000.  

3.  Entitlement to a total evaluation based upon individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1983 to December 1996. Prior to this, the veteran had reserve 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In April 2000, the Board remanded this case for additional 
development.  This case is now once again before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran does not suffer from a current knee disorder. 

3.   There was no limitation of motion of the cervical spine 
prior to November 15, 1999; there was no more than severe 
limitation of motion from November 15, 1999, to March 5, 
2000; and there has been no more than moderate limitation of 
motion as of March 6, 2000.

4.  Prior to November 15, 1999, the veteran's symptoms 
consisted chiefly of neurologic symptoms similar in nature to 
no more than mild intervertebral disc syndrome of the 
cervical spine and mild limitation of motion.  

5.  At no time have the veteran's symptoms of residuals of a 
cervical strain with degenerative changes and muscle tension 
headaches approached more than mild intervertebral disc 
syndrome of the cervical spine.

6.  The veteran's service-connected disabilities do not 
preclude her from securing and following substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103, 5103A, 5107 (West 1991 & Supp.); 38 C.F.R. 
§ 3.303 (2001) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.159 and 
3.326(a)).  

2.  The criteria for an evaluation in excess of 10 percent 
prior to November 15, 1999, 30 percent from November 15, 1999 
to March 5, 2000, and 20 percent from March 6, 2000, for 
residuals of a cervical strain with degenerative changes and 
muscle tension headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5010, 
5290, 5293 (2001) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.159 and 
3.326(a)).  

3.  The criteria for a total disability rating for 
compensation based on unemployability due to service-
connected disabilities have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.16 (2001) and 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection for a Knee Disorder

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service medical records document complaints of knee pain.  
For example, in September 1984, the veteran complained of 
left knee pain; the impression was a contusion of the left 
knee.  In November 1984, the veteran complained of knee pain 
and reported that a machine had fallen upon her.  In May 
1988, the veteran complained of knee pain; the impression was 
musculoskeletal pain.  In June of that year, the veteran 
articulated similar complaints; the impression was knee pain.  

Entries dated November 1986 and November 1988 reflect a 
profile, in part, for patellofemoral pain of the left knee.  
A June 1990 examination recounted a history of patellofemoral 
pain since 1977.   In June and July 1988, the veteran 
complained of chronic knee pain, at which time the assessment 
was patellofemoral pain of the left knee.  In August 1988, 
the veteran complained of knee pain unresolved by running; 
the assessment was unresolved patellofemoral pain syndrome.  
In September 1988, the veteran received treatment for 
patellofemoral pain of the right knee, and in November 1988 
the veteran again complained of right patellofemoral pain.  
Examination revealed full range of motion and no effusion, 
although there was mild crepitus; the assessment was 
patellofemoral pain of the right knee.  

X-ray examination in June 1994 reportedly revealed 
degenerative joint disease of the knees, and in July 1994, 
assessments consisted of degenerative joint disease and 
probable fibromyalgia, although physical examination was 
essentially normal, save for mild effusion of the left knee.  
In August and September 1994, the assessment was simply 
probable fibromyalgia.  

In January 1995, x-ray examination revealed a normal left 
knee.  There was no swelling, no erythema, and no effusion; 
joint stability was good.  Assessments consisted 
alternatively of chondromalacia and left knee pain.  In 
November of that year, the assessment was probable left mild 
chondromalacia.  In December 1995, bilateral knee x-ray 
examinations were normal.  A physical profile dated March and 
April 1996 sets forth patellofemoral pain of the left knee.  

During a June 1997 VA orthopedic examination, the veteran 
complained of bilateral knee pain made worse by certain 
activities.  Examination revealed no abnormality of the 
knees, and the impressions included no diagnosis made on 
arthritis of knees.  X-ray examination at that time, however, 
revealed slight narrowing of the medial compartment of each 
knee; the study was otherwise unremarkable.

During a VA examination in March 1998, the veteran complained 
of bilateral knee pain.  Examination of both knees revealed 
range of motion from 0 to 135 degrees.  The veteran 
demonstrated no effusion or increased heat in either joint, 
and both joints were stable.  Films revealed what were 
characterized by the examiner as tiny areas of diminished 
bone density without spurring and without evidence of joint 
erosion, more marked on the left than on the right.  The 
examiner, who reviewed the claims file, set forth impressions 
that included arthralgia of the right, left knee, and 
characterized the etiology as not yet determined.  A 
subsequent rheumatology consult in April and June 1998 
resulted in a determination that the veteran did not suffer 
from fibromyalgia or a generalized process.  

Physical examination in September 2000 revealed range of 
motion in both knees from 0 to 140 degrees.  Findings 
included a slightly positive drawer sign on the right side.  
Views of the left knee revealed slight elevation of the 
patella or patella alta and slight irregularity on the 
profile of the femoral condyle.  Impressions included right 
and left knee arthralgia, etiology not yet determined.  The 
examiner, who reviewed the claims file, indicated that he was 
unable to account for the various diagnoses made in 
connection with the veteran's knee complaints.  The examiner 
also indicated that a prior diagnosis of fibromyalgia was 
never confirmed by a rheumatologist.  X-ray examination of 
both knees at that time revealed normal knees.  

MRI studies in April 2001 were normal.  The same examiner who 
examined the veteran in September 2000 diagnosed arthralgia, 
left and right, without positive MRI findings.  That examiner 
also concluded that a diagnosis of fibromyalgia was not in 
order.  

Based upon the evidence before it, the Board is constrained 
to conclude that the veteran does not suffer from a current 
knee disorder.  Although there is some reference in service 
medical records to fibromyalgia, current VA examinations have 
revealed that fibromyalgia is not present.  Unlike the 
opinion formulated in service, the recent opinions of VA 
examiners reflect the results of a rheumatology consultation 
and more detailed testing.  For that reason and because the 
current examinations are much more probative of whether the 
veteran suffers from a current disability than are service 
medical records generated years earlier, the Board finds that 
the veteran does not suffer from fibromyalgia.  

Although service medical records at one point document the 
presence of arthritis, subsequent x-ray examinations suggest 
that arthritis, in fact, was not present.  X-ray examination 
in September 2000 revealed the knees to be normal, and 
although the veteran was examined in June 1997, March 1998, 
and September 2000, none of those examinations resulted in a 
diagnosis of arthritis.  

Moreover, the reports of the VA examinations in question all 
reflect that the veteran does not suffer from any disorder of 
the knees.  Although impressions in March 1998, September 
2000, and April 2001 included arthralgia, or pain, pain 
itself is not a disability.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  Physical examination of the knees has 
not revealed any abnormality of the knees, and there is no 
current diagnosis to explain the veteran's current complaints 
of knee pain.  Because the veteran does not suffer from a 
current knee disorder, service connection for a knee disorder 
is unwarranted.  

B.  Increased Rating Cervical Strain

In the course of this appeal, the RO granted service 
connection for the disorder the rating of which is now at 
issue and assigned that disorder an initial evaluation.  
Therefore, it is not the present level of disability that is 
of primary importance.  Instead, the entire period in 
question must be considered to ensure that consideration is 
given to the possibility of staged ratings, that is, separate 
ratings must be assigned for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

In September 1997, the RO, effective January 1997, granted 
service connection for residuals of cervical strain and 
evaluated the disability as noncompensable by analogy to 
diagnostic code 5290, pertaining to limitation of motion of 
the cervical spine.  In the course of the veteran's appeal of 
that decision, the RO, in July 1998, expanded the disability 
in question to include residuals of a cervical strain with 
degenerative changes and muscle tension headaches; the RO 
increased the evaluation of the veteran's disability to 10 
percent, evaluating the disability under diagnostic codes 
5010, pertaining to traumatic arthritis, and diagnostic code 
5293, pertaining to intervertebral disc syndrome.  Subsequent 
to the Board's April 2000 remand, the RO, in June 2001, 
increased the evaluation of the veteran's disability to 30 
percent effective, effective November 15, 1999, and evaluated 
the veteran's disability as 20 percent, effective March 6, 
2000.  In doing so, the RO evaluated the veteran's disability 
under diagnostic codes 5010 and 5290.  

Pursuant to Diagnostic Code 5290 limitation of motion of the 
cervical spine warrants a 10 percent evaluation if slight, a 
20 percent evaluation if moderate, and a 30 percent 
evaluation, if severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5290.  

An intervertebral disc syndrome, postoperative, cured, will 
be rated as noncompensable.  A 10 percent rating will be 
assigned where the condition is mild.  Intervertebral disc 
syndrome warrants a 20 percent evaluation if it is moderate, 
with recurring attacks.  A 40 percent evaluation contemplates 
severe disability; recurring attacks, with intermittent 
relief.  A 60 percent evaluation contemplates pronounced 
disability; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

The VA General Counsel has held that Diagnostic Code (DC) 
5293, intervertebral disc syndrome (IDS), includes loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  VAOPGCPREC 36-97 (Dec. 12, 1997).  

The Board observes that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-57 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Further, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation.

During a VA neurologic examination in June 1997, the veteran 
complained of a headache radiating from the cervical area, 
characterized by dull aching, occurring once a week and 
generally precipitated by prolonged sitting or stress.  She 
denied nausea, vomiting, photophobia or phonophobia 
associated with the headache and indicated that she treated 
the headaches with ibuprofen and relaxation techniques.  
Examination revealed strength and muscle tone of all major 
joints to be within normal limits, without atrophy or 
fasciculations.  Impressions included episodic muscle tension 
type headaches secondary to musculoskeletal neck pain.  
According to the examiner, this did not present any 
significant disability.  

The veteran also underwent an orthopedic examination, during 
which the veteran complained of pain throughout the entire 
spine.  An examination of the cervical spine revealed slight 
tenderness, although the veteran had full range of motion of 
the cervical spine.   According to the examiner, there was no 
functional loss secondary to pain. 

During a VA examination in March 1998, examination of the 
cervical spine revealed 45 degrees rotation to either side 
and 45 degrees flexion and extension.  End-points of ranges 
reportedly were restricted and painful.  Impressions included 
degenerative discopathy of the cervical spine at multiple 
levels.  According to the examiner, the arthritic involvement 
of the cervical spine could produce muscle spasms and partial 
ankylosis, as well as muscle tension headaches.  

During a VA examination in April 1998, the veteran again 
complained of headaches originating in the cervical area.  
She indicated that headaches consisted of a constant mild 
pain, but that once a week she developed a more severe 
headache; she treated these more severe headaches with 
ibuprofen and relaxation techniques.  She denied throbbing 
pain, nausea, vomiting, photophobia, phonophobia, or focal 
neurological symptoms.  The impression included chronic and 
episodic muscle tension-type headaches secondary to 
musculoskeletal neck pain.  According to the examiner, the 
veteran experienced debilitating headaches one hour per week.  

According to an April 1998 entry, limitation of motion and 
spinal tenderness were not present.  

A January 1999 MRI revealed findings that included 
straightening of the cervical spine and disc herniation at 
C3-4.  

On November 15, 1999, range of motion of the cervical spine 
consisted of the following:  25 degrees lateral flexion on 
the right and 21 degrees lateral flexion on the left; 30 
degrees rotation on the right and 28 degrees rotation on the 
left; and 23 degrees flexion on both sides.  

In December 1999, range of motion was as follows: 48 degrees 
cervical rotation on the right and 45 degrees cervical 
rotation on the left; 35 degrees lateral flexion on the right 
and 35 degrees lateral flexion on the left; and 50 degrees 
flexion on both sides.

On March 6, 2000, range of motion of the cervical spine 
consisted of flexion to 60 degrees, extension to 30 degrees, 
rotation to 45 degrees on the right and to 42 degrees on the 
left.  At that time, the veteran stated that she felt better 
with therapy and had increased range of motion.

A neurologic examination in September 2000 revealed strength 
and muscle tone of all major muscle groups to be within 
normal limits.  There was no objective clinical evidence of 
cervical myelopathy or radiculopathy.  An orthopedic 
examination revealed 30 degrees extension, 30 degrees of 
flexion, 20 degrees of inclination, 20 degrees of rotation to 
the right, and 30 degrees rotation to the left.  The extreme 
of these ranges produced pain.  Normal range of motion, 
according to that examiner, consists of flexion to 65 
degrees, extension to 50 degrees, inclination to 40 degrees, 
and rotation to 55 degrees.  Multiple views of the cervical 
spine revealed spurring, discopathy, and foramen irregularity 
at multiple levels.  

Based upon this evidence, the Board concludes that there was 
no more than a mild limitation of motion prior to November 
15, 1999.  This was compensated under the rating using Code 
5293 and can not be compensated again under Code 5290.  
38 C.F.R. § 4.14 (2001).  The November 15, 1999 examination 
represents the earliest date upon which the veteran 
demonstrated more than a mild limitation of motion.  Also, 
the examination on November 15, 1999 revealed no more than 
severe limitation of motion, warranting a 30 percent rating.  
Furthermore, examinations subsequent to that time reveal 
gradual overall improvement in the veteran's disability.  
Accordingly, as of March 6, 2000, the veteran's limitation of 
motion is no more than moderate, warranting a 20 percent 
evaluation.  These examinations provide the most probative 
evidence as to the extent of the disability and establish by 
a preponderance of the evidence that the disability 
manifestations do not approximate any applicable criteria for 
a higher rating.  38 C.F.R. § 4.7 (2001).  

Prior to November 15, 1999, the veteran's symptoms consisted 
chiefly of a tension type headache; those symptoms were 
similar in nature to no more than mild intervertebral disc 
syndrome of the cervical spine.  For instance, according to a 
June 1997 examiner, the headaches did not present significant 
disability.  Although a later examiner suggested that the 
veteran experienced debilitating headaches that last one 
hour, once a week, the veteran has, by her own account, been 
able to treat these headaches with ibuprofen and relaxation 
techniques.  These headaches, therefore, are not more 
significant than mild intervertebral disc syndrome.  
Furthermore, at no time have the veteran's symptoms 
approached more than mild intervertebral disc syndrome of the 
cervical spine.  As such a higher evaluation is not 
warranted.  

The Board has considered the possibility of assigning a 
higher evaluation under diagnostic code 8100.  That 
diagnostic code provides for a 30 percent evaluation in 
connection with migraine headaches that result in 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  However, the veteran has not 
been diagnosed with migraine headaches.  Furthermore, the 
veteran's symptoms have not included symptoms such as 
photophobia, phonophobia, or nausea, and the veteran's 
ability to treat her headaches even when at their most severe 
with nothing more than ibuprofen and relaxation techniques 
suggests that she does not experience prostrating headaches.  
Her overall disability picture does not approximate 
prostrating attacks occurring every other month, and 
Diagnostic Code 8100 would not provide a mechanism for a 
higher evaluation even if applicable to the veteran's 
disability.  

The Board has considered the possibility of assigning an 
extra-schedular evaluation.  The rating schedule is designed 
to reflect the economic impact of the veteran's disability.  
The veteran's claim does not present factors unique to her 
case that would suggest that the schedular criteria are 
impractical or that a departure from the applicable rating 
criteria is warranted.  See  38 C.F.R. § 3.321(b)(1); see 
also Bagwell v. Brown, 9 Vet. App. 157, 158-59 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

C.  Individual Unemployability

A total disability rating for compensation purposes may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided, 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability: (1) 
disabilities of one or both upper extremities, or one or both 
lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
bodily system, e. g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.  38 C.F.R. § 4.16(a) (2001).  

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b) (2001).  

When a partial disability results from disease or injury of 
both arms, or of both legs, or of paired skeletal muscles, 
the ratings for the disabilities of the right and left sides 
will be combined as usual, and 10 percent of this value will 
be added (i.e. not combined) before proceeding with further 
combinations, or converting to degree of disability.  38 
C.F.R. § 4.26.  This combined value will then be converted to 
the nearest number divisible by 10, and combined values 
ending in 5 will be adjusted upward.  38 C.F.R. § 4.25(a).

A total rating for compensation purposes based upon 
individual unemployability will be assigned "when there is 
present any impairment in mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. § 3.340(a).  
The Board must also give "full consideration . . to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability."  38 C.F.R. § 4.15.

Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to the appellant's age or 
impairment caused by non-service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16 and 4.19.  Moreover, the fact that the 
veteran is unemployed generally is insufficient to 
demonstrate that he is "unemployable" within the meaning of 
the pertinent laws and regulations.  A thorough, longitudinal 
review of all the evidence is necessary to obtain a full 
understanding of the case.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

While the veteran meets the required disability percentage 
ratings set forth in 38 C.F.R. § 4.16(a)(2), the Board must 
determine whether the veteran is unemployable as a result of 
service-connected disability.  Having reviewed the record, 
the Board finds that the preponderance of the evidence is 
against a finding that the veteran is unemployable as a 
result of her service-connected disabilities.  

Service connection is in effect for status post operative 
hysterectomy, evaluated as 50 percent disabling; residuals of 
a cervical strain with degenerative changes and muscle 
tension headaches, evaluated as 20 percent disabling; a low 
back disorder including degenerative discopathy, evaluated as 
20 percent disabling as of March 17, 1998; left meralgia 
paresthetica, evaluated as 10 percent disabling; a scar, 
residual of a right inguinal hernia repair, evaluated as 
noncompensable; and burn scars of the chest and upper left 
arm, evaluated as noncompensable.  The combined disability 
evaluation was 70 percent from March 17, 1998, 80 percent 
from November 15, 1999 and 70 percent from March 6, 2000.  At 
no point during the time frame in question did the veteran's 
disability picture warrant a total evaluation based upon 
individual unemployability.  

According to a September 2000 examination report, the veteran 
last worked as a part-time teacher in 1999 and currently 
attends college.  She reports that she does not attend on a 
full time basis.  She has the basic language, mathematical 
and social knowledge to perform many types of sedentary 
substantially gainful employment routinely pursued by high 
school graduates, such as clerical or bench assembly work.  
The veteran has undergone numerous examinations.  She is able 
to ambulate and as indicated most recently in September 2000 
does so with a normal gait.  She apparently has some 
restriction of neck and back movement, but this does not 
appear so severe that it would preclude gainful employment.  
The veteran's hysterectomy does not significantly interfere 
with employment, and the impact of the veteran's other 
disabilities on her ability to work are marginal, at most.  
The examination reports provide the most probative evidence 
as to the impact of the service-connected disabilities and, 
in this case, show by a preponderance of evidence that the 
service-connected disabilities would not prohibit the veteran 
from engaging in substantially gainful employment.  
Entitlement to at total evaluation based upon individual 
unemployability is not warranted.  

D.  VCAA

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); see also 66 Fed. Reg. 45620-32 (August 29, 2001).  
This law, which sets forth development requirements, is 
applicable to the veteran's claim.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The RO did not have the benefit of the VCAA.  The Board 
finds, however, that VA's duties have been fulfilled.   

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The appellant and her representative have been 
notified in the statement of the case and supplemental 
statement of the case of the type of evidence needed to 
substantiate her claim.  Furthermore, VA has obtained all 
pertinent evidence identified by the appellant.  The 
appellant has not identified any evidence that could not be 
obtained, and, thus, there is no duty to notify the appellant 
of evidence that VA was unable to obtain.  

Although the Board, in its April 2000 remand, instructed the 
RO to contact the veteran and request a list of treatment 
providers.  In May 2000, the RO contacted the veteran and 
requested that information.  The veteran did not reply to 
that request.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (Supp. 
2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  No additional 
examination is needed in order to resolve the issues before 
the Board, and, therefore, no additional examination is 
warranted. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties both 
to notify and to assist the appellant in this case.  Further 
development and further expenditure of VA's resources is not 
warranted.


ORDER

Service connection for a bilateral knee disorder, to include 
arthritis and fibromyalgia is denied.  

An increased evaluation for residuals of a cervical strain 
with degenerative changes and muscle tension headaches, 
evaluated as 10 percent disabling prior to November 15, 1999, 
30 percent disabling from November 15, 1999 to March 5, 2000, 
and 20 percent disabling from March 6, 2000, is denied.  

A total evaluation based upon individual unemployability is 
denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

